Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 25, 2019

The Court of Appeals hereby passes the following order:

A19D0415. OGUNDIRAN OGUNLANA v. JESTEIN C. FUTRELL.

      Ogundiran Ogunlana and Jestein C. Futrell are the biological parents of minor
child A. O. Futrell filed a petition to establish paternity and child support, and
Ogunlana filed a counterclaim for legitimation and custody. The trial court granted
Ogunlana’s petition to legitimate, awarded the parties joint legal custody, established
a visitation schedule, and ordered Ogunlana to pay child support. Ogunlana has now
filed an application for discretionary review of the trial court’s order. He is, however,
entitled to a direct appeal.
      To determine whether a party may bring a direct appeal, we look to the “issue
raised on appeal.” See Voyles v. Voyles, 301 Ga. 44, 45-46 (799 SE2d 160) (2017).
Here, Ogunlana’s enumerations of error include a challenge to the trial court’s
parenting plan, which sets forth the parties’ custody and visitation arrangements.
Pursuant to OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child custody cases
awarding, refusing to change, or modifying child custody” are directly appealable.
Orders in legitimation cases that involve “the establishment of legal custody over
[the] child” are directly appealable under this statute. Caldwell v. Meadows, 312 Ga.
App. 70, 77 (4) (717 SE2d 668) (2011). In addition, visitation is considered a
custody issue. See OCGA § 19-9-41 (4) (defining “child custody proceeding” as “a
proceeding in which legal custody, physical custody, or visitation with respect to a
child is an issue”). Because the trial court’s order established legal custody over the
child and granted Ogunlana visitation, and Ogunlana challenges that portion of the
order on appeal, he is entitled to a direct appeal under OCGA § 5-6-34 (a) (11).
     This Court will grant an otherwise timely discretionary application if the lower
court’s order is directly appealable and the applicant has not already filed a notice of
appeal. See OCGA § 5-6-35 (j). Accordingly, this application is hereby GRANTED.
Ogunlana shall have ten days from the date of this order to file a notice of appeal with
the trial court. If he has already filed a notice of appeal, he need not file a second
notice. The clerk of the trial court is DIRECTED to include a copy of this order in the
record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/25/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.